DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim1 recites a method, comprising: receiving a depth map of a scene and a corresponding active brightness image of the scene; detecting blooming in the depth map at least in part from saturated pixels in the active brightness image; identifying a depth range of the saturated pixels; invalidating the depth range of the saturated pixels from the depth map; and, generating another depth map that includes invalidated depths for the saturated pixels.

Claim13 recites a system, comprising: a depth camera configured to capture a depth map and a corresponding active brightness image of a scene; and, a processor configured to: detect blooming in the depth map at least in part from saturated pixels in the active brightness image, identify a depth range of the saturated pixels, invalidate the depth range of the saturated pixels from the depth map, and generate another depth map that includes invalidated depths for the depth range.

Claim20 recites a device comprising: a depth camera configured to generate a depth map and a corresponding active brightness image of a scene; and, a bloom reduction computation component configured to detect blooming in the depth map based at least in part on saturated pixels of the active brightness image, identify a depth range of the saturated pixels, invalidate the depth range of the saturated pixels from the depth map, and generate another depth map that includes invalidated depths for the saturated pixels.
The closet prior arts Pegg et al US 2012/0069007 , Jeon et al US 9,374,570, Stewart et al US 2017/0018114, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484